People v Martinez (2015 NY Slip Op 03265)





People v Martinez


2015 NY Slip Op 03265


Decided on April 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 16, 2015

Acosta, J.P., Saxe, Moskowitz, Richter, Feinman, JJ.


14850 3216/08

[*1] The People of the State of New York, Respondent,
v Ricardo Martinez, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Anant Kumar of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Dana Poole of counsel), for respondent.

Judgment, Supreme Court, New York County (Lewis Bart Stone, J.), rendered April 4, 2011, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 20 years to life, unanimously affirmed.
In light of the overwhelming evidence of defendant's guilt, the admission of the detective's DDS report was harmless. At any rate the court's limiting instructions minimized any prejudice.
The court also properly exercised its discretion in receiving evidence that, on the night before the night of the homicide, defendant's accomplice made a remark that was relevant, under the circumstances of the case, to defendant's justification defense.
Defendant's challenge to a portion of the court's justification charge is unpreserved, and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. The charge, viewed as a whole, conveyed the correct standard of law as applied to the particular facts. We have considered and rejected defendant's claims that the alleged defect in the charge was a mode of proceedings error, and that counsel rendered ineffective assistance.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 16, 2015
CLERK